IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF FRED H. NAVARRA : No. 167 WAL 2015
                                 :
SANDRA ROBERTS NAVARRA, BY HER :
AGENT, CHRYSTIE CLARKE           : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
           v.                    :
                                 :
                                 :
RICHARD E. NAVARRA, EXECUTOR OF :
THE ESTATE OF FRED H. NAVARRA    :
AND THE ALLEGHENY GROUP, INC.    :
                                 :
                                 :
PETITION OF: RICHARD E. NAVARRA :


                                     ORDER


PER CURIAM

     AND NOW, this 25th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.